Citation Nr: 0301423	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of dependency and indemnity 
benefits pursuant to 38 U.S.C. § 1218.

3.  Entitlement to Dependents Educational Assistance under 
38 U.S.C., Chapter 35 (DEA).


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from July 1953 to June 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service 
connection for the cause of the veteran's death, denied 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318, and denied 
eligibility to DEA.

The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to DEA will 
be adjudicated in this decision.  However, the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 will 
be addressed by the Board at a later date.  The Board has 
imposed a temporary stay on the adjudication of 38 
U.S.C.A. § 1318 claims like the one before the Board, as 
the veteran was not totally disabled for the statutory 
period.  The stay is imposed in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization 
of Veterans' Advocates, Inc. v Secretary of Veterans 
Affairs, Nos. 00-7795, 00-7796, 00-7098, (Fed. Cir. Aug. 
16, 2001).  In that decision the Federal Circuit directed 
VA to conduct expedited rulemaking which will either 
explain why certain regulations-38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  Accordingly, the adjudication of 
the appellant's DIC claim under 38 U.S.C.A. § 1318 is 
stayed pending completion of the rulemaking.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the appellant's claim now on 
appeal has been obtained by VA.

2.  The appellant has been notified of the evidence that 
is necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran died in October 1999 at the age of 63.

4.  The death certificate indicates that the cause of the 
veteran's death was heart failure due to myocardial 
infarction.

5.  At the time of his death, the veteran had service-
connected disability from post-traumatic stress disorder 
(PTSD), splenectomy, a left ankle disorder, hiatal hernia, 
right elbow disorder, hearing loss, tinnitus, residuals of 
a fractured finger, and left inguinal herniorrhaphy.

6.  The veteran's service-connected disabilities did not 
cause or contribute to the cause of his death.

7.  The veteran did not incur heart disease during his 
active military service, nor is any such disease 
proximately due to or the result of any service-connected 
disability.



CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim and the 
notification requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 101(16), 1110, 
1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's service-
connected disabilities contributed to the cause of his 
death.  Implied in her contentions is the assertion that 
the disabilities which caused or contributed to the cause 
of his death should have been service-connected.

After a review of the entire record, and for the reasons 
and bases discussed below, the Board finds that the cause 
of the veteran's death was not from service-connected 
disability.  Therefore, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.


I.  Service Connection for Cause of Death

The appellant asserted in statement dated in November 2000 
that the veteran's service-connected disability from PTSD 
was a "contributing factor" to her husband's death.  

Service connection for the cause of the veteran's death 
may be granted if a disability incurred in or aggravated 
by service was either the principal, or a contributory, 
cause of death.  38 C.F.R. § 3.312(a) (2002).  For a 
service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  38 U.S.C.A. § 3.312(b) (2002).  

For a service-connected disability to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production 
of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c)(1) (2002).  A service-connected disability may 
be a contributory cause of death if it results in 
debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2002).  A service-connected disability may be a 
contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature 
and was of such severity as to have a material influence 
in accelerating death.  38 C.F.R. § 3.312(c)(4) (2002).

The death certificate indicates that the veteran died in 
October 1999.  At that time, he was 63 years old.  The 
immediate cause of death was listed as myocardial 
infarction causing heart failure.  No underlying causes or 
significant contributing causes were listed.

At the time of the veteran's death, service connection was 
in effect for post-traumatic stress disorder (PTSD), 
splenectomy, a left ankle disorder, hiatal hernia, right 
tennis elbow, hearing loss, tinnitus, residuals of a 
fractured finger, and left inguinal herniorrhaphy.  The 
record contains no medical evidence that any of the 
veteran's service-connected disabilities caused or 
contributed to the cause of his death.

In the absence of evidence that the appellant has the 
expertise to render opinions about medical causation, her 
own assertions about the cause of the veteran's death are 
afforded no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Further, in the absence of medical evidence that the 
veteran's disability from his service-connected disorders 
caused or contributed to the cause of his death, the Board 
finds that there is no medical relationship between such 
disabilities and the cause of the veteran's death.

The Board has also considered whether any of the disease 
which caused the veteran's death should be service 
connected.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 provide 
that where a veteran has served 90 days or more during a 
period of war or after December 31, 1946, and develops 
certain diseases to a degree of disability of 10 percent 
or more within one year of separation from such service, 
such disease shall be presumed to have been incurred in 
service.  The list of such diseases includes 
cardiovascular renal disease, including hypertension, 
arteriosclerosis, and organic heart disease.

The veteran's service medical records contain no 
indication that he had complaints, diagnoses, or treatment 
of heart disease.  There is no indication in the record 
that the veteran developed a cardiovascular disease or an 
organic heart disease to a compensable degree within his 
first post-service year.

The Board has reviewed the entire record and finds no 
evidence that the veteran incurred (or may be presumed to 
have incurred) heart disease during his active military 
service or that the myocardial infarction which resulted 
in his death was proximately due to or the result of any 
service-connected disability.  Therefore, the Board 
concludes that the veteran, at the time of his death, was 
not entitled to service connection for a heart disorder.

For the foregoing reasons, the Board concludes that 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.

Section 1310 of Title 30 of the United State Code provides 
that when a veteran dies from a service-connected 
disability, VA shall pay dependency and indemnity 
compensation (DIC) to such veteran's surviving spouse.  
Under 38 U.S.C.A. § 3501(a)(1)(B), the term "eligible 
person" for purposes of benefits under Chapters 35 (DEA) 
and 36 includes the surviving spouse of any person who 
died of a service-connected disability.  Since the Board 
has found that entitlement to service connection for the 
cause of the veteran's death is not warranted, the 
benefits that would be payable if the veteran died from 
service-connected disability, including DIC pursuant to 
38 U.S.C.A. § 1310, and DEA, are also not warranted.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and her 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the 
appellant has been so notified by the November 1999 rating 
decision, the February 2000 statement of the case, and the 
January 2001 supplemental statement of the case.  Also, by 
letter dated in December 2002, the appellant was informed 
of the of the VCAA as they pertain to the VA's duty to 
notify a claimant of information and evidence needed to 
substantiate a claim, the actions VA would undertake to 
assist her in developing her claim, and the information 
and evidence needed from her.

The appellant has been informed of the evidence needed to 
substantiate her claim and of the duties that the RO would 
undertake to assist her in developing her claim.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records sufficiently identified by the claimant.  The RO 
has obtained all relevant records sufficiently identified 
by the appellant or otherwise evident from the claims 
folder.  The certificate of death indicates that the 
veteran died at a private hospital; however, the appellant 
has not provided VA with authorization to obtain any 
records of private treatment.  Although the appellant, in 
her response to the Board's December 2002 letter, referred 
to her inability to obtain "the information I needed" from 
the James Haley VA Hospital in Tampa, Florida, neither did 
she identify which records or information she thought 
might be pertinent to her claim.  Without sufficient 
identification of the records, the Board is unable to 
attempt to obtain them.

The appellant has had several opportunities to identify 
sources of evidence, including the claim she filed, her 
Notice of Disagreement, her substantive appeal, and the 
statements she has filed.  She has not provided sufficient 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related - so as to permit VA to attempt to obtain 
such records. 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA 
must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.  In this case, the 
Board finds that the regulations implemented pursuant to 
the VCAA are more favorable to the appellant, as such 
regulations expand VA's duty: to notify the claimant of 
evidence need to substantiate the claim; to assist the 
claimant in the development of the claim, and; to notify 
the claimant of VA's inability to obtain evidence that 
might support the claim.

In this case, VA has satisfied its duty to notify the 
claimant of evidence necessary to substantiate the claim 
and to assist her in obtaining records and providing 
medical examinations.  The revised regulation concerning 
VA's duty to notify claimants of inability to obtain 
records under the VCAA, 38 C.F.R. § 3.159(e) (2002), are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  
VA has not been unable to obtain any records identified by 
the claimant or otherwise identified in the claims file.  
Therefore, VA has no duty to notify the claimant of 
inability to obtain evidence.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

